Title: From James Madison to Thomas Jefferson, 10 September 1824
From: Madison, James
To: Jefferson, Thomas


        
          
            Dear Sir
            Montpellier Sepr. 10. 1824
          
          On the rect. of yours of Aug. 8. I turned my thoughts to its request on the subject of a Theological Catalogue for the Library of the University: and not being aware that so early an answer was wished, as I now find was the case, I had proceeded very leisurely in noting such Authors as seemed proper for the Collection. Supposing also, that altho’ Theology was not to be taught in the University, its Library ought to contain pretty full information for such as might voluntarily seek it in that branch of Learning, I had contemplated, as much of a comprehensive & systematic selection as my scanty materials admitted; and had gone thro the five first Centuries of Xnity, when yours of the 3d. instant came to hand which was the evening before the last. This conveyed to me more distinctly the limited object your letter had in view, and relieved me from a task which I found extremely tedious; especially considering the intermixture of the doctrinal & controversial part of Divinity with the metaphysical & moral part; and the immense extent of the whole. I send you the list I had made out, with an addition on the same paper, of such Books as a hasty glance at a few catalogues, & my recollection suggested. Perhaps some of them may not have occurred to you and may suit the blank you have not filled. I am sorry I could not make a fair copy, without failing to comply with the time pointed out.
          I find by a letter from Fayette in answer to a few lines I wrote him on his arrival at N.Y. that he means to see us before the 19th. of Ocr. as you have probably learned from himself. His visit to the U.S. will make an Annus Mirabilis in the history of Liberty. Affectionately yours.
          
            James Madison
          
        
        
        
          [Enclosure]
          
            Centy: I
            Polyglott
            Clement’s Episte. to the Corinthians—published at Cambridge 1718
            Ignatius Epist.   Amsterdam 1607
            [Enclosing the two titles above with a brace, JM drew a printer’s fist and added in the margin] Cotelier—Recueil de monumens des peres dans les tems apostoliques Edit par Le Clerc Amsterdam 1724 2 v. fol.
            Flavius Josephus (in English by Whiston) Amsterdam 1726. 2v. fol.
            Philo Judæus (Greek & Latin) English Edn. 1742. 2v. fol.
            Lucian’s Works. Amsterdam 1743. 3 v. 40.
            Fabricius Bibleo: Græc:
            _______ Delectus &c see Moshm v. 1. p. 106
          
          
            Cent: II
            Justin Martyrs apology &c. (Edited by Prudent Marand Benedictine) 1742 1. v. fol.
            Hermias. Oxford 1700—80.
            Athenagoras. Oxford 1706—80.
            Clemens Alexandrinus (Ed. by Potter) Oxford 1715. 2 vol. fol.
            Tertullian. Venice 1746. 1 v. fol.
            Theophilus of Antioch (first adopted the term Trinity)—1742 1 v. fol.
            Irenæus (Ed. by Grabe) 1702. 1 v. fol.
            Tatian agst. the Gentiles. Oxford. 1700. 80.
            Ammonius Saccasi. Harmony of the Evangelists.
            Celsus (translated par Bouhereau) Amsterdam 1700 40.
          
          
            Cent III
            Minutius Felix (translated by Reeves) Leiden 1672. 80.
            Origen. 4 vol fol. Grec & Latin
            Cyprian (translated into French by Lombert) 1 v. fol.
            Gregory Thaumaturgus. Grec & Lat. 1626. 1 v. fol.
            Arnobius Africanus. Amsterdam 1651. 1. v. 40.
            Anatolius. Antwerp 1634. 1 v. fol.
            Methodius Eubulius. Rome 1656 80.
            Philostratus’ life of Apollonius Tyanæus Grec & Lat. with notes by Godefroy Olearius Leipsic. 1709. 1 v. fol: Frenched by DeVigenere. Englished in part, by Chs. Blount
          
          
          
            Cent: IV
            Lactantius. Edit by Lenglet Paris 1748 2 v. 40.
            Eusebius of Cæsaria
            Athanasius par Montfauçon. 1698. 3 v. fol.
            Antonius’ (founder of the Monastic Order) seven letters &c Latin
            St. Cyrill (of Jerusalem[)] Gr & Lat. Paris 1720. 1 v. fol.
            St. Hilary. Ed by Maffei. Verona 1730
            Lucifer. Bishop of Cagliari. Paris 1568 1 v. 80.
            Epiphanius. Gr. & Lat. Edit Pere Petau. 1622. 2 v. fol.
            Optatus. Ed. by Dupin 1700. fol.
            Pacianus. Paris 1538. 40.
            Basil (B. of Cæsaria) Gr. & Lat. 1721. 3 v. fol
            Gregory (of Nazianzi) G. & L. Paris 1609–11 2 v. fol.
            _________ (of Nyssa) 1615. 2 v. fol.
            Ambrosius. Paris 1690. 2 v. fol.
            Jerome. Paris 1693–1706. 5. v. fol.
            Ruffinus. Paris 1580. 1 v. fol.
            Augustin. 1679–1700. 8 v. fol.
            Chrysostom John. Gr. & L. 10. v. fol.
            Ammianus Marcellinus.
            Julian’s works.
          
          
            Cent: V
            Sulpicius Severus. Verona 1754 2 v. 40.
            Isidorus (of Pelusium). Paris: 1638. Gr. & L. 1 v. fol.
            Cyril (of Alexa.). Gr & L. 6 v. fol.
            Orosius. Leyden. 1738. 40
            Theodoret. Edit. by Pere Simond. G & L. 1642. 4 v. fol. in 1684. Vol V. by Garnier
            Philostorgius. by Godefroi: G. & L. 1642. 1 v. 40
            Vincentius Lyrinensis Rome. 40.
            Socrates’ Eccles. History
            S Zozoman. do. do.
            Leo (the great). by Quesnel Lyons 1700. fol.
            Æneas (of Gaza) Gr. with Latin version by Barthius &c. 1655. 40.
            
            Miscellaneous
            Thomas Aquinas (Docr. angelicus) Head of the Thomists. 12 v. fol.
            The Koran. Duns Scotus (Doctor Subtilis) Head of the Scotists. 12. v. fol.
            Caves Lives of the Fathers. Dailles Use & abuse of them.
            Erasmus. Luther. Calvin, Socinus, Bellarmin.
            Chillingworth
            
            Council of Trent by Fr. Paul: by Palavicini: by Basnage.
            Grotius. on the truth of Xn Religion. Sherlock’s (Bishop) Sermons.
            Tillotsons do.
            Tillemont. Baronius. Lardner.
   *with life by Kippis 1788
 Hookers Ecclesiastical Polity.
            Pierson on the Creed.
            Burnet on 39 Articles. Pascal’s lettres Provinçales. do.
            Pensées.
            Fenelon Bossuet. Bourdaloue. Sauren. Fletcher.
            Massillon. Warburton’s Divine Legation.
            Hannah Adams. View of all Religions
            Stackhouses. Hist. of the Bible
            Sr. Isaac Newtons works on Religious subjects
            Locke’s do. Stillingfleets controversy with him on the possibility of endowing matter with thought.
            Clarke on the Being & Attributes of God
            _______ Sermons.
            Butler’s Analogy. Eight Sermons at Boyles’ Lectures by Bentley.
            Whitby on the 5 points
            Whiston’s Theological Work.
            Taylor. (Jeremiah) Sermons.
            John Taylor (of Norwich) agst. original Sin.
            Edwards’ in answer.
            Edwards’ on free will
            _______ on Virtue
            Soame Jenyns Enquiry into the nature & origin of evil
            Liturgy for King’s Chapel Boston.
            Mather’s Essays to do good. Price on Morals.
            Wollaston’s Religion of Nature delineated
            Barclay’s Apology for Quakers. Wm. Penn’s works
            King’s Enquiry into the Constitution discipline & worship of the Church, within 3 first Cents.
            King (Wm.) Essay on Origin of Evil: notes by Law. Wesley on Original Sin.
            Priestley’s & Horseley’s controversies
            Historical View of the Controversy on the intermediate state of the Soul by Dean Blackburne
            The Confessional by same.
            Jone’s method of settling the Canonical Scripture of N. Testt:
            Leibnitz on Goodness of God, liberty of man, & origin of evil.
            Paley’s Works. Warburton’s principles of Nat. & Revd. Religion
            
            Blairs Sermons. Buckminsters (of Boston) do.
            Necker’s importance of Religion
            Latrobe’s (Benjamin) Doctrine of the Moravians
            Ray’s wisdom of God in the Creation
            Durham’s Astrotheology.
            Bibliotheca fratrum Polonorum 9 vol. fol.
            The Catalogue of Eastburn & Co. New York, particularly the Theological part at the end, deserves attention. Some rare books are found in it, and might probably be bought at cheap prices.
          
        
      